Citation Nr: 1521284	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-11 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected posttraumatic stress disorder and/or due to exposure to Agent Orange.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


REMAND

The Veteran seeks service connection for hypertension, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD) and/or exposure to Agent Orange.

In April 2013, the Veteran submitted the following letter from his VA primary care physician, G. K., M.D.:  

I am the primary care physician for [the Veteran].  He has a diagnosis of both [PTSD] and hypertension.  At his request, I write this letter to report that studies show the following: those with [PTSD] have a higher risk for having hypertension.  I offer this statement to you hoping this will facilitate your decision-making regarding [the Veteran].

The April 2013 letter from the Veteran's primary care physician is not an adequate opinion for VA purposes as to the etiology of the Veteran's hypertension because it not supported by a rationale.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Veteran's primary care physician provided a general statement about the relationship between hypertension and PTSD, but did not address whether it applied to the Veteran.  See, e.g. Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a general medical journal article that did not specifically opine as to the causal relationship between the veteran's condition and active service was too general to satisfy the nexus element of a service connection claim).  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran's primary care physician an opportunity to supplement the opinion.   

In January 2014, the Veteran underwent a VA examination pursuant to the above-captioned claim.  During the examination, the Veteran reported that he was diagnosed with hypertension in 1975, for which he was prescribed Losartan and Triamterene/Hydrochlorothiazide.  The examiner provided a diagnosis of hypertension and opined that that it was not aggravated by the Veteran's service-connected PTSD.  In support of this opinion, the examiner provided the following rationale:

Hypertension is a permanent resetting of a person's vascular system such that the baseline for the person's blood pressure is elevated.  Hypertension is the result of a complex interaction between a person's genetic makeup, diet, weight, and other as yet unexplained factors.  PTSD may elevate a person's blood pressure temporarily, but after the initial episode the person's blood pressure returns to its normal set point.  There is no medically acceptable documentation that PTSD can permanently reset a person's blood pressure and cause sustained hypertension.  There have been anecdotal articles about how PTSD makes it more likely to have hypertension, but there is no consensus in the medical community, and this issue is controversial.  Therefore, it is less likely than not that the [Veteran's] PTSD aggravated his hypertension.

The January 2014 VA examiner's opinion is not adequate for two reasons.  First, it does not address direct service connection.  In the Veteran's January 2010 claim of entitlement to service connection for hypertension, the Veteran indicated that he was seeking service connection on a direct basis as well as secondary to PTSD.  Thus, the Board finds that a remand is necessary to obtain an opinion addressing direct service connection.  Additionally, during a September 2014 hearing before the Board, the Veteran's representative mentioned that the Veteran was exposed to Agent Orange in Vietnam.  Although it is not clear whether the Veteran contends that his hypertension was caused by exposure to Agent Orange, the VA examiner should address herbicide exposure in the opinion.

Second, the VA examiner opined that the Veteran's hypertension was not aggravated by his service-connected PTSD because "there is no medically acceptable documentation that PTSD can permanently reset a person's blood pressure and cause sustained hypertension."  Because the rationale only addresses causation, and not aggravation, the examiner's opinion that the Veteran's PTSD did not aggravate his hypertension is inadequate.  See Stefl, 21 Vet. App. at 124.  Therefore, the Board finds that a remand is necessary to obtain an opinion, with a supporting rationale, addressing whether the Veteran's service-connected PTSD aggravated his hypertension.  

Furthermore, as the January 2014 VA examiner did not review the Veteran's claims file, the above-referenced opinion does not take into consideration the April 2013 letter from the Veteran's primary care physician or an article submitted by the Veteran in April 2013 entitled "Post-Traumatic Stress Disorder and Cardiovascular Disease."  Therefore, on remand, the VA examiner must address the article submitted by the Veteran and the opinion of the Veteran's primary care physician, including any supplemental opinions provided as a result of this remand.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran's VA primary care physician, Dr. G. K., and request a supplemental opinion.  The Veteran's primary care physician must provide an opinion as to whether the Veteran's hypertension was caused or aggravated to any degree by his service-connected PTSD.

The Veteran's primary care physician must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  If and only if the Veteran's primary care physician is unavailable or unable to provide the required opinion, the Veteran must be afforded an appropriate VA examination to determine whether his hypertension is related to his active military service, to include as secondary to PTSD and/or exposure to Agent Orange.  The evidence of the record, including any supplemental opinions from the Veteran's primary care physician provided as a result of this remand, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.   

After reviewing the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to:  (a) whether the Veteran's hypertension is related to his active military service, to include as due to Agent Orange exposure; (b) whether the Veteran's hypertension was caused by his service-connected PTSD; and (c) whether the Veteran's hypertension was aggravated to any degree by his service-connected PTSD.  

The examiner must provide a complete rationale for all opinions expressed.  In doing so, the examiner must specifically consider and discuss the article submitted by the Veteran in April 2013 entitled "Post-Traumatic Stress Disorder and Cardiovascular Disease," as well as the April 2013 letter from the Veteran's primary care physician and any supplemental opinions provided as a result of this remand.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

